ORDER
PER CURIAM:
*357Original proceeding. Petitioner seeks a writ of certiorari to review the actions of a district judge in the case of The State of Montana vs. petitioner, pending in the district court of Cascade County.
We have considered the allegations of the petition and exhibits, and it appears that petitioner complains that certain property was seized under a search warrant, that thereafter it was inventoried, photographed, and a return made to the district court. That petitioner filed a motion to suppress and upon the hearing it appeared that certain money seized in the raid had disappeared. The petitioner further alleges: “Subsequent to the return to the court of the property and the inventory, certain monies were returned to the petitioner. Im addition, a sum of money which was not inventoried was returned to petitioner, identical to the amount which disappeared.”
We fail to observe anything which would move the discretion of this Court to grant the relief requested and it is, therefore denied and this proceeding is dismissed.